DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               FIONA LENNON and BARNEY IVANOVIC,
                           Appellants,

                                    v.

 BANK OF AMERICA, N.A., SUCCESSOR BY MERGER TO BAC HOME
   LOANS SERVICING, L.P., F/K/A COUNTRYWIDE HOME LOANS
                      SERVICING, L.P.,
                           Appellee.

                              No. 4D14-4913

                         [December 21, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard H. Harrison, Judge; L.T. Case No.
2011CA020211XXXXMB.

  Fiona Lennon and Barney Ivanovic, Atlantis, pro se.

  Matthew A. Ciccio of Aldridge Pite, LLP, Delray Beach, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.